 

Exhibit 10.1

 

Execution Version

 

SIXTH AMENDMENT
TO CREDIT AND GUARANTY AGREEMENT

 

THIS SIXTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of March 18, 2020 and is entered into by and among APLP HOLDINGS
LIMITED PARTNERSHIP, a limited partnership formed under the laws of the Province
of Ontario, Canada (the “Borrower”), by its general partner, ATLANTIC POWER GP
II INC., a corporation organized under the laws of the Province of British
Columbia, Canada (in such capacity, the “General Partner”), ATLANTIC POWER
CORPORATION, a corporation organized under the laws of the Province of British
Columbia, Canada (the “Sponsor”), GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman
Sachs”), as Administrative Agent (“Administrative Agent”), acting with the
consent of the Requisite Revolving Lenders and, for purposes of Section VIII
hereof, the GUARANTORS listed on the signature pages hereto, and is made with
reference to that certain CREDIT AND GUARANTY AGREEMENT dated as of April 13,
2016, as amended by that certain First Amendment to Credit and Guaranty
Agreement, dated as of April 17, 2017, that certain Second Amendment to Credit
and Guaranty Agreement, dated as of October 18, 2017, that certain Third
Amendment to Credit and Guaranty Agreement, dated as of April 19, 2018, that
certain Fourth Amendment to Credit and Guaranty Agreement, dated as of October
31, 2018 and that certain Fifth Amendment to Credit and Guaranty Agreement,
dated as of January 31, 2020 (and as further amended through the date hereof,
the “Credit Agreement”) by and among the Borrower, by its General Partner, the
Sponsor and the subsidiaries of the Borrower named therein, as Guarantors, the
Lenders and L/C Issuers party thereto from time to time, the Administrative
Agent and the Collateral Agent. Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the Credit Agreement after
giving effect to this Amendment.

 

RECITALS

 

WHEREAS, the Credit Parties have requested that the Requisite Revolving Lenders
agree to amend certain provisions of the Credit Agreement as provided for
herein;

 

WHEREAS, subject to the conditions set forth herein, each Revolving Lender that
has delivered their counterpart signature of this Amendment to the
Administrative Agent in accordance with instructions given to the Revolving
Lenders for delivery of such signatures hereby agrees to such amendment relating
to the Credit Agreement as hereinafter set forth;

 

WHEREAS, each Revolving Lender holding Revolving Loans immediately prior to the
Sixth Amendment Effective Date (the “Existing Revolving Loans”) or unused
Revolving Commitments immediately prior to the Sixth Amendment Effective Date
(the “Existing Revolving Commitments” and, such Revolving Lenders holding such
Existing Revolving Loans or Existing Revolving Commitments, the “Existing
Revolving Lenders”) that executes and delivers a consent to this Amendment in
the form of the “Revolving Lender Consent” attached hereto as Annex I (a
“Revolving Lender Consent”) (collectively, the “Consenting Revolving Lenders”)
will, by the fact of such execution and delivery, be deemed to have consented to
the terms of this Amendment;

 





 

 

WHEREAS, each Existing Revolving Lender that fails to execute and return a
Revolving Lender Consent by 5:00 p.m. (New York City time), on March 15, 2020
(the “Consent Deadline”) (each, a “Non-Consenting Revolving Lender”) shall, in
accordance with Section 2.24 of the Credit Agreement, assign and delegate,
without recourse (in accordance with Section 10.6 of the Credit Agreement), all
of its interests, rights and obligations under the Credit Agreement and the
related Credit Documents in respect of its Existing Revolving Loans and Existing
Revolving Commitments to an assignee that shall assume such obligations as
specified in the Master Assignment and Assumption Agreement substantially in the
form attached hereto as Annex II (a “Master Assignment”), as further set forth
in this Amendment; and

 

WHEREAS, each Credit Party party hereto (collectively, the “Reaffirming
Parties”, and each, a “Reaffirming Party”) expects to realize substantial direct
and indirect benefits as a result of this Amendment becoming effective and the
consummation of the transactions contemplated hereby and agrees to reaffirm its
obligations pursuant to the Credit Agreement, the Collateral Documents, and the
other Credit Documents to which it is a party.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION I. AMENDMENTS TO CREDIT AGREEMENT.

 

1.1Amendments to Section 1: Definitions.

 

A. Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in proper alphabetical sequence:

 

“Sixth Amendment” means that certain Sixth Amendment to Credit and Guaranty
Agreement dated as of March 18, 2020 among the Borrower, by its General Partner,
the Administrative Agent, the Revolving Lenders and the Guarantors listed on the
signature pages thereto.

 

“Sixth Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section III of the Sixth Amendment.

 

B. Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions:

 

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
ninth anniversary of the Effective Date, as extended pursuant to Section 2.25,
if applicable; (ii) the date the Revolving Commitments are permanently reduced
to zero pursuant to Section 2.14(b) or 2.15; and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.

 

C. The cover page to the Credit Agreement, the second Recital to the Credit
Agreement and the definition of “Revolving Commitment” are hereby amended by
deleting the number “$200,000,000” where it appears therein and replacing it
with “$180,000,000”.

 

D. Appendix A 2 of the Credit Agreement (Revolving Commitments and Letter of
Credit Issuance Commitments) is hereby deleted in its entirety and replaced with
Appendix A 2 attached as Exhibit A hereto.

 

E. Section 10.22 of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

 



2

 

 

“10.22 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
Agreements, amendments or other Funding Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.”

 

SECTION II.CONTINUATION OF EXISTING REVOLVING LOANS; NON-CONSENTING REVOLVING
LENDERS; OTHER TERMS AND AGREEMENTS.

 

2.1              Continuing Lenders. Each Existing Revolving Lender executing
and delivering a Revolving Lender Consent hereby consents and agrees to this
Amendment.

 

2.2              Non-Consenting Revolving Lenders. The Borrower hereby gives
notice to each Non-Consenting Revolving Lender that, upon receipt of Revolving
Lender Consents from the Existing Revolving Lenders constituting the Requisite
Revolving Lenders prior to the Sixth Amendment Effective Date, if such
Non-Consenting Revolving Lender has not executed and delivered a Revolving
Lender Consent on or prior to the Consent Deadline, such Non-Consenting
Revolving Lender shall, pursuant to Section 2.24 of the Credit Agreement,
execute within one (1) Business Day after the Sixth Amendment Effective Date or
be deemed to have executed a counterpart of the Master Assignment and shall in
accordance therewith sell its Existing Revolving Loans and Existing Revolving
Commitments as specified in the Master Assignment. Pursuant to the Master
Assignment, each Non-Consenting Revolving Lender shall sell and assign the
principal amount of its Existing Revolving Loans and Existing Revolving
Commitments as set forth in Schedule I to the Master Assignment, as such
Schedule is completed by the Administrative Agent on or prior to the Sixth
Amendment Effective Date, to the Replacement Lender under such Master
Assignment, solely upon the consent and acceptance by the Replacement Lender.
The Replacement Lender shall be deemed to have consented to this Amendment with
respect to such purchased Revolving Loans and Revolving Commitments at the time
of such assignment.

 

2.3              Without limiting any consent rights of the L/C Issuers set
forth in the Credit Agreement, each Existing Revolving Lender executing and
delivering a Revolving Lender Consent hereby expressly consents and agrees that
the Credit Parties and the Administrative Agent may, subsequent to the Sixth
Amendment Effective Date, enter into a further amendment to the Credit Agreement
(such amendment, an “Upsize Amendment”), without the need for any further
Requisite Revolving Lender consent, solely to effect an increase in the
Revolving Commitments up to, but not in excess of, an aggregate amount equal to
$210,000,000 (whether as a result of a new Revolving Lender executing a joinder
to the Credit Agreement in form and substance acceptable to the Administrative
Agent, or as a result of any one or more of the existing Revolving Lenders
agreeing with the Borrower to increase such Revolving Lender’s Revolving
Commitment); provided that, the Borrower shall notify the Revolving Lenders of
such increase in the Revolving Commitments on or prior to the effective date of
an Upsize Amendment.

 



3

 

 

SECTION III. CONDITIONS TO EFFECTIVENESS.

 

The Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Sixth Amendment
Effective Date”):

 

A. Execution. Administrative Agent shall have received a counterpart signature
page of this Amendment duly executed by (i) each of the Credit Parties and the
General Partner, (ii) the Revolving Lenders under the Credit Agreement
consisting of at least the Requisite Revolving Lenders and (iii) the
Administrative Agent.

 

B. Fees; Interest.

 

(a) The Administrative Agent shall have received (i) all fees, costs, expenses
and other amounts due and payable on or prior to the Sixth Amendment Effective
Date, including, to the extent invoiced, reimbursement or other payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or any other Credit Document and (ii) for the account of each
Revolving Lender, all interest accrued but unpaid on all existing Revolving
Loans through the Sixth Amendment Effective Date.

 

(b) The Arrangers, as Extension Arrangers (as defined below), shall have each
received all fees due and payable under the fee letters between the Sponsor and
each Arranger, dated as of March 18, 2020, respectively.

 

C. Legal Opinions. The Administrative Agent shall have received a favorable
opinion of (a) Norton Rose Fulbright US LLP, New York, Delaware and California
special counsel to the Credit Parties and (b) Goodmans LLP, Burnet, Duckworth &
Palmer LLP and MLT Atkins LLP, local Canadian counsel to the Credit Parties, in
each case in form and substance satisfactory to the Administrative Agent.

 

D. Sixth Amendment Effective Date Certificate. The Administrative Agent shall
have received a certificate signed by a Responsible Officer of the Borrower as
to the matters set forth in paragraphs (F) and (G) of this Section III.

 



4

 

 

E. Organizational Documents; Incumbency. The Administrative Agent shall have
received, in respect of each Credit Party and the General Partner, a certificate
dated as of the Sixth Amendment Effective Date of the secretary or an assistant
secretary or director (or such other officer reasonably acceptable to the
Administrative Agent) of such party, in form and substance reasonably
satisfactory to the Administrative Agent, certifying (i) that either (A)
attached thereto is a true and complete and up to date copy of the
Organizational Documents including any certificate on change of name and all
amendments thereto of such Credit Party or the General Partner, as applicable,
certified as of a recent date by the Secretary of State (or comparable
Governmental Authority) of its jurisdiction of organization (where applicable),
and that the same has not been amended since the date of such certification or
(B) the Organizational Documents of such Credit Party or the General Partner, as
applicable, delivered on the Effective Date to the Administrative Agent have not
been amended and are in full force and effect; (ii) that either (A) attached
thereto is a true and complete copy of the bylaws or comparable governing
documents of such Credit Party or the General Partner, as applicable, as then in
effect and as in effect at all times without amendment of supersession from the
date on which the resolutions referred to in clause (iii) below were adopted to
and including the date of such certificate or (B) that the bylaws or comparable
governing documents of such Credit Party or the General Partner, as applicable,
delivered on the Effective Date to the Administrative Agent have not been
amended and are in full force and effect; (iii) that attached thereto is a true
and complete copy of resolutions of the board of directors or similar governing
body of such Credit Party (or, in the case of a limited partnership, of the
general partner, acting on behalf of such limited partnership) and the General
Partner, acting in its own capacity, approving and, to the extent required in
any jurisdiction, resolutions of the meeting of shareholders of a Credit Party
(or, in the case of a limited partnership, of the general partner, acting on
behalf of such limited partnership) and the General Partner, acting in its own
capacity, in each case, authorizing the execution, delivery and performance of
this Amendment and any related Credit Documents to which it is a party which are
in full force and effect without amendment or supersession as of the date of the
certificate; (iv) a good standing certificate (to the extent such concept is
known in the relevant jurisdiction) from the applicable Governmental Authority
of such Credit Party’s or the General Partner’s, as applicable, jurisdiction of
incorporation, organization or formation dated the Sixth Amendment Effective
Date or a recent date prior thereto; and (v) as to the incumbency and
genuineness of the signature of each officer, director or other comparable
authorized manager or attorney of such Credit Party or the General Partner, as
applicable, executing this Amendment or any of such other Credit Documents, and
attaching all such copies of the documents described above.

 

F. No Default. No Default or Event of Default has occurred and is continuing
both before and immediately after giving effect to the transactions contemplated
hereby.

 

G. Representations and Warranties. The representations and warranties of the
Borrower and each of the Guarantors set forth in Section IV of this Amendment
are true and correct.

 

H. Master Assignment. The Replacement Lender shall have executed and delivered
the Master Assignment contemplated by Section II above and all conditions to the
consummation of the assignments in accordance with Section II above shall have
been satisfied and such assignments shall have been consummated.

 



5

 

 

I. Non-Consenting Revolving Lenders. The Borrower shall have, substantially
concurrently with the effectiveness of this Amendment, paid to all
Non-Consenting Revolving Lenders all indemnities, fees, cost reimbursements and
other Obligations (other than interest payable under Section III.B. above and
principal and all other amounts paid to such Non-Consenting Revolving Lender
under Section II above), if any, then due and owing to such Non-Consenting
Revolving Lenders under the Credit Agreement and the other Credit Documents
(immediately prior to the Sixth Amendment Effective Date).

 

J. Necessary Consents. Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.

 

SECTION IV. REPRESENTATIONS AND WARRANTIES.

 

In order to induce the other parties hereto to enter into this Amendment and to
amend the Credit Agreement in the manner provided herein, each Credit Party
represents and warrants to each of the Revolving Lenders and the Administrative
Agent that, as of the Sixth Amendment Effective Date:

 

A. Corporate Power and Authority. Each Credit Party, which is party hereto, has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”) and the other
Credit Documents.

 

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement and the other Credit Documents have
been duly authorized by all necessary action on the part of each Credit Party.

 

C. No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of the General Partner, the Borrower or any Credit Party or (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under any Contractual
Obligation of the applicable Credit Party, where any such conflict, violation,
breach or default referred to in clause (i) or (ii) of this Section IV.C.,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect, (iii) except as permitted under the Amended Agreement, result in
or require the creation or imposition of any Lien upon any of the properties or
assets of each Credit Party (other than any Liens created under any of the
Credit Documents in favor of Administrative Agent on behalf of Lenders), or (iv)
require any approval of stockholders or partners or any approval or consent of
any Person under any Contractual Obligation of each Credit Party, except for
such approvals or consents which will be obtained on or before the Sixth
Amendment Effective Date and except for any such approvals or consents the
failure of which to obtain will not have a Material Adverse Effect.

 

D. Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by the Borrower and the General Partner of
the Amended Agreement and the other Credit Documents, except for such actions,
consents and approvals the failure to obtain or make which could not reasonably
be expected to result in a Material Adverse Effect or which have been obtained
and are in full force and effect.

 



6

 

 

E. Binding Obligation. This Amendment and the Amended Agreement have been duly
executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

F. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties (a) contained in Section 4 of the Amended
Agreement (other than Section 4.24) are and will be true and correct in all
material respects on and as of the Sixth Amendment Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date and (b) contained in Section 4.24 of the Amended Agreement are and
will be true and correct in all material respects on and as of the Sixth
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties (x) specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date, or (y) have been updated,
modified, supplemented or otherwise superseded by information contained in the
most recent Form 10-K and Form 10-Q and any Form 8-K (to the extent such Form
8-K was filed on or after the date of the most recent Form 10-Q) filed by the
Sponsor with the Securities and Exchange Commission, in which case they were
true and correct in all material respects on and as of the date of the most
recent Form 10-K and Form 10-Q and any such Form 8-K and will be true and
correct in all material respects on and as of the Sixth Amendment Effective Date
to the same extent as though made on and as of that date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.

 

G. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.

 

SECTION V. BORROWER’S CONSENT.

 

For purposes of Section 10.6 of the Credit Agreement, the Borrower hereby
consents to any assignee of the Replacement Lender or any of its respective
Affiliates (in each case otherwise being an Eligible Assignee) becoming a
Revolving Lender in connection with the syndication of the Revolving Commitments
acquired by the Replacement Lender pursuant to Section II hereof.

 

SECTION VI. EXTENSION ARRANGERS.

 

The Credit Parties and the Revolving Lenders party hereto agree that (a) the
Arrangers, in their respective capacities as joint lead arrangers with respect
to this Amendment (collectively, the “Extension Arrangers”), shall be entitled
to the privileges, indemnification, immunities and other benefits afforded to
the Arrangers under the Amended Agreement and (b) except as otherwise agreed to
in writing by the Borrower, the General Partner and the Extension Arrangers, the
Extension Arrangers shall have no duties, responsibilities or liabilities with
respect to this Amendment, the Amended Agreement or any other Credit Document.

 



7

 

 

SECTION VII. INDEMNIFICATION.

 

Each Credit Party hereby confirms that the indemnification provisions set forth
in Section 10.3 of the Amended Agreement shall apply to this Amendment and the
transactions contemplated hereby.

 

SECTION VIII. REAFFIRMATION.

 

Each of the Reaffirming Parties, as party to the Credit Agreement and certain of
the Collateral Documents and the other Credit Documents, in each case as
amended, supplemented or otherwise modified from time to time, hereby (i)
acknowledges and agrees that all of its obligations under the Credit Agreement,
the Collateral Documents and the other Credit Documents to which it is a party
are reaffirmed and remain in full force and effect on a continuous basis, (ii)
reaffirms (A) each Lien granted by it to the Administrative Agent for the
benefit of the Secured Parties and (B) any guaranties made by it pursuant to the
Credit Agreement, (iii) acknowledges and agrees that the grants of security
interests by it contained in any Collateral Document to which it is a party
shall remain, in full force and effect after giving effect to this Amendment,
and (iv) agrees that the Obligations include, among other things and without
limitation, the prompt and complete payment and performance by the Borrower when
due and payable (whether at the stated maturity, by acceleration or otherwise)
of principal and interest on, and premium (if any) on, the Revolving Loans under
the Amended Agreement. Nothing contained in this Amendment shall be construed as
substitution or novation of the obligations outstanding under the Credit
Agreement or the other Credit Documents, which shall remain in full force and
effect, except to any extent modified hereby

 

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Credit Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

 

SECTION IX. ADMINISTRATIVE AGENT.

 

The Credit Parties acknowledge and agree that Goldman Sachs, in its capacity as
administrative agent under the Credit Agreement, will serve as Administrative
Agent under this Amendment and under the Amended Agreement.

 

SECTION X. MISCELLANEOUS.

 

A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

 

(i) On and after the Sixth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

 



8

 

 

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.

 

(iv) This Amendment shall be deemed to be a Credit Document as defined in the
Credit Agreement.

 

B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

 

D. Jurisdiction; Waiver of Jury Trial. The provisions of Sections 10.15 and
10.16 of the Credit Agreement pertaining to consent to jurisdiction, service of
process, and waiver of jury trial are hereby incorporated by reference herein,
mutatis mutandis.

 

E. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic format (e.g., “pdf” or “tif” file
format) shall be effective as delivery of a manually executed counterpart of
this Amendment.

 

F. Severability. Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment in any other jurisdiction. If any provision of this Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

G. Revolving Commitments. Notwithstanding anything to the contrary herein or in
the Credit Agreement, regardless of the Revolving Commitments of each Revolving
Lender in effect prior to the date hereof, each Revolving Lender’s Revolving
Commitments shall be as set forth on Exhibit A hereto from and after the date
hereof.

 

[Remainder of this page intentionally left blank.]

 



9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER: APLP HOLDINGS LIMITED PARTNERSHIP   By: Atlantic Power GP II, Inc.,
its General Partner     By: /s Terrence Ronan     Name: Terrence Ronan    
Title: Vice President   SPONSOR: ATLANTIC POWER CORPORATION     By: /s Terrence
Ronan     Name: Terrence Ronan     Title: Chief Financial Officer

 



[Signature Page to Sixth Amendment]



 





 

 

  GOLDMAN SACHS LENDING PARTNERS LLC,   as Administrative Agent       By: /s
Douglas Tansey     Authorized Signatory

 



[Signature Page to Sixth Amendment]



 





 

 

ANNEX I TO SIXTH AMENDMENT

 

REVOLVING LENDER CONSENT TO
SIXTH AMENDMENT TO CREDIT AGREEMENT

 

  [NAME OF REVOLVING LENDER], as a Revolving Lender       By               Name:
  Title:       [[For Revolving Lenders requiring a second signature block]      
By   Name:   Title:]

 



Annex I

 

 

ANNEX II TO SIXTH AMENDMENT

 

FORM OF MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between each Assignor
identified in Section 1 below (each, an “Assignor”) and Goldman Sachs Lending
Partners LLC (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

 

For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the applicable Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the applicable
Assignor’s rights and obligations in its capacity as a Revolving Lender under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest of all of
the applicable Assignor’s outstanding rights and obligations under the
respective facilities identified opposite such Assignor’s name on Schedule I
hereto (including, without limitation, any letters of credit, guaranties, and
swingline loans included in such facilities), and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the applicable Assignor (in its capacity as a Revolving Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the applicable
Assignor to the Assignee pursuant to clauses (i) and (ii) above being referred
to herein collectively as the “Assigned Interest”). Such sale and assignment is
without recourse to any Assignor and, except as expressly provided in this
Assignment, without representation or warranty by any Assignor.

 

By purchasing the Assigned Interest, the Assignee agrees that, for purposes of
that certain Sixth Amendment to Credit and Guaranty Agreement, dated as of March
18, 2020 (the “Sixth Amendment”), by and among the Borrower, by its General
Partner, the Sponsor and certain subsidiaries of the Borrower, as Guarantors,
the Requisite Revolving Lenders, the Replacement Lender and the Consenting
Revolving Lenders referred to therein and the Administrative Agent, it shall be
deemed to have consented and agreed to the Sixth Amendment.

 



Annex II-1

 

 

1. Assignor: Each person identified on Schedule I hereto 2. Assignee: GOLDMAN
SACHS LENDING PARTNERS LLC 3. Borrower: APLP HOLDINGS LIMITED PARTNERSHIP 4.
Administrative Agent: GOLDMAN SACHS LENDING PARTNERS LLC, as the administrative
agent under the Credit Agreement 5. Credit Agreement: The Credit and Guaranty
Agreement, dated as of April 13, 2016, as amended by that certain First
Amendment to Credit and Guaranty Agreement, dated as of April 17, 2017, that
certain Second Amendment to Credit and Guaranty Agreement, dated as of October
18, 2017, that certain Third Amendment to Credit and Guaranty Agreement, dated
as of April 19, 2018, that certain Fourth Amendment to Credit and Guaranty
Agreement, dated as of October 31, 2018 and that certain Fifth Amendment to
Credit and Guaranty Agreement, dated as of January 31, 2020 (as it may be
further amended, restated, extended, supplemented or otherwise modified from
time to time; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among the Borrower, by its General
Partner, ATLANTIC POWER GP II INC., ATLANTIC POWER CORPORATION (“Sponsor”) and
certain subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time, GOLDMAN SACHS BANK USA and BANK OF AMERICA, N.A. (“Bank of
America”), as L/C Issuers, GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman Sachs”)
and Bank of America, as Joint Syndication Agents, Goldman Sachs as
Administrative Agent (together with its permitted successors in such capacity,
“Administrative Agent”) and as Collateral Agent (together with its permitted
successors in such capacity, “Collateral Agent”), Goldman Sachs, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, RBC CAPITAL MARKETS, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., a member of MUFG, a global financial group,  WELLS
FARGO SECURITIES, LLC, and INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW
YORK BRANCH, in their respective capacities as Arrangers and Bookrunners. 6.
Assigned Interests: As indicated on Schedule I hereto.

 

Effective Date: March 18, 2020

 



Annex II-2

 

 

The terms set forth in this Assignment are hereby agreed to:

 

  ASSIGNEE:       GOLDMAN SACHS LENDING PARTNERS LLC       By:                  
  Authorized Signatory    

Consented to and Accepted:

 

GOLDMAN SACHS LENDING PARTNERS LLC, as Administrative Agent

 

By:                Authorized Signatory  

 

Consented to:

 

APLP HOLDINGS LIMITED PARTNERSHIP, as Borrower, by its General Partner, ATLANTIC
POWER GP II INC.

 



By:                Authorized Signatory  

 



Annex II-3

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR MASTER ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.Representations and Warranties.

 

1.1Assignor. Each Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (iv) it is not a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Credit Documents”), or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

 

1.2Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Revolving Lender under the Credit Agreement, (ii) it meets all requirements of
an Eligible Assignee under the Credit Agreement, (iii) from and after the
Effective Date of the assignment, it shall be bound by the provisions of the
Credit Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Revolving Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and to purchase the
Assigned Interest, (vi) it has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest,
and (vii)  attached to this Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement (in particular, as
prescribed in Section 2.21(c) thereof), duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Revolving Lender.

 



Annex II-4

 

 



2.Payments. All payments with respect to the Assigned Interests shall be made on
the Effective Date as follows:

 

2.1From and after the Effective Date of the assignment, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the applicable Assignor for
amounts which have accrued to but excluding the Effective Date of the assignment
and to the Assignee for amounts which have accrued from and after the Effective
Date of the assignment. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date of the assignment to the Assignee.

 

3.General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. THIS ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank.]

 



Annex II-5

 



 

SCHEDULE I TO

MASTER ASSIGNMENT AND ASSUMPTION

 

Revolving Commitments/Revolving Loans

 

Assignor Aggregate Amount of
Commitments/Loans
for all Lenders Amount of
Commitment/Loans
Assigned Percentage Assigned of
Commitment/Loans1 [ l ] $[ l ] $[ l ] [ l ]% [ l ] $[ l ] $[ l ] [ l ]%

 





1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 



Annex II-6

 

 

EXHIBIT A TO SIXTH AMENDMENT

 

APPENDIX A 2
TO CREDIT AND GUARANTY AGREEMENT

 

Revolving Commitments and Letter of Credit Issuance Commitments

 

Lender  Revolving Commitment   Letter of
Credit
Issuance
Commitment   Pro Rata Share
of Revolving
Commitment  Goldman Sachs Lending Partners LLC  $30,000,000   $0    16.67%
Goldman Sachs Bank USA  $0   $90,000,000   $0  Bank of America, N.A.  $0  
$90,000,000   $0  Bank of America, N.A. (Canada Branch)  $30,000,000   $0  
 16.67% Royal Bank of Canada  $30,000,000   $0    16.67% MUFG Union Bank, N.A. 
$30,000,000   $0    16.67% Wells Fargo Bank, National Association  $30,000,000  
$0    16.67% Industrial and Commercial Bank of China Ltd., New York Branch 
$30,000,000   $0    16.67% Total  $180,000,000   $180,000,000    100%

 



EXHIBIT A-1

 